Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”).
Culurciello disclose a hardware-implemented method for operating a neural network system, as Culurciello discloses machine learning implementing hardware architectures that implement neural networks  comprising
Providing a system  (para. 0028 and 0030)  including a controller   a memory, and an interface connecting them, as Culurciello discloses an accelerator which is a control core, and a memory and an interface connecting them (para. 0011, 0029)
The controller including a processing unit configured to execute a neural network, as Culurciello discloses the accelerator includes the control core (para. 0011), which is a disclosure of a controller, the controller controls a neural network (para. 0011)
The memory includes a neuromorphic memory with crossbar array structure (para. 0051)   including input and output lines interconnected at junctions via electronic devices (para. 0051), as Culurciello discloses data is read from the crossbar lines (para. 0051) and output is also connected through the crossbar lines (para. 0051)
Programming the devices of the memory to incrementally change states by coupling write signals into one or more of the input lines based on write instructions from the controller and write vectors generated by the interface according to the write instructions (para. 0032-0033) and 
Retrieving data from the memory according to a multiply-accumulate operation by coupling read signals into one of more of the input lines of the neuromorphic memory device based on read instructions from the controller and read vectors generated (0036)y the interface according the  read instructions.(para. 0036 and 0041 and 0051).
Culurciello is silent with respect to the term incrementally in the changes of the states of the neuromorphic devices.
Grouchy, in the same field of endeavor of machine learning (Abstract), discloses weights are assigned to connections (para. 0017), which is a disclosure of hardware being used for connections, and Grouchy also discloses circuit arrays being programmed in a processor (para. 0030), and the weights being changed in increments (para. 0032), the storage may be local memory (para. 0030).
Chen, in the same field of endeavor of machine learning (para. 0004)  and neural networks (para. 0018)  discloses neural networks (para. 0119) and machine learning (para. 1914) in which weights are stored (para. 0647) and a crossbar structure for connection  lines (para. 3778).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Grouchy with the method disclosed by Culurciello in order to obtain the benefit of incremental components in the decision processing which includes the weights (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Chen with the method disclosed by Culurcielo in order to obtain the benefit of storage close to the controller.
Re claim 3:  Culurciello discloses the write vectors are generated by the interface without the interface retrieving any data from the neuromorphic memory device, as Culuriciello discloses the a buffer is not accessed before data from memory has completed writing to it (para. 0031).
Re claim 5:  The combination of Culuricello and Chen and Grouchy discloses two write operations based on two types of write vectors, as Grouchy discloses write vectors and novel write vectors which are a type of write vectors which are the basis or new predictive models (para. 0013 and 0018 and 0020).
Re claim 7:  The combination of Culuricello and Chen and Grouchy discloses binarizing the vector, as Wu discloses binarizing the vectors (para. 0083 and 0091-0092).


Claim(s)  2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”) as applied to claim 1 above, and further in view of Wu et al (US 2015/0170025 A1)(“Wu”). 
Culurciello  in view of Chen and of Grouchy discloses the limitations of claim 1 as stated above.  Culurciello  in view of Chen and of Grouchy is silent with respect to an erase operation determined by the write vectors fully erases the electronic devices to reset the states.
Wu, in the same field of endeavor of neural networks (para. 0018), discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020), and resets the training by (para. 0013 and 0014).  Wu also discloses the write operation is a programming operation (para. 0088), which satisfies the limitation that the reset is determined by a write operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the designation of the input and output array disclosed by Culurciello  in view of Chen and of Grouchy with the arrangement disclosed by Wu because Wu discloses a convenient designation of the design of the area of the crossbar array.



Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”) as applied to claim 1 above, and further in view of Wu et al (US 2015/0170025 A1)(“Wu”).
Culurciello  in view of Chen and of Grouchy discloses the limitations of claim 1 as stated above.  Culurciello  in view of Chen and of Grouchy is silent with respect to memory dimension N x W.
Wu, in the same field of endeavor of neural networks (para. 0018), discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020)  in which the number of lines in the x and y directions can be given the number N and W respectively and therefore the dimension is N x W.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the designation of the input and output array disclosed by Culurciello  in view of Chen and of Grouchy with the arrangement disclosed by Wu because Wu discloses a convenient designation of the design of the  area of the crossbar array.
Re claim 9:  The combination of Culurciello  in view of Chen and of Grouchy and of Wu discloses a read vector generated according to the multiply-accumulate operation whereby a read vector generated by the interface is multiplied by the memory matrix M, as Wu discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020)  in which the number of lines in the x and y directions can be given the number N and W respectively and therefore the dimension is N x W, which is equivalent to M.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”) as applied to claim 7 above, and further in view of Corlay et al (US 2022/0036195 A1)(“Corlay”).
Culurciello  in view of Chen and of Grouchy discloses the limitations of claim 1 as stated above.  Culurciello  in view of Chen and of Grouchy is silent with respect to binarizing the values including computing the values as a Heaviside function of shifted values.
Corlay, in the same field of endeavor of artificial neural network (Abstract), using computing hardware (para. 0006), discloses functions that have multiple levels (para. 0009) can be represented by a Heaviside function (para. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Corlay with the method disclosed by Culurciello  in view of Chen and of Grouchy because Corlay discloses a function well known in the art to represent a function of multiple levels.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”) as applied to claim 1 above, and further  and further  of Lee et al (US 2021/0232900 A1)(“Lee”).
Culurciello  in view of Chen and of Grouchy and of Wu discloses the limitations of claim 1 as stated above.  Culurciello  in view of Chen and of Grouchy and of Wu  is silent with respect to processing by programming the electronic devices and retrieving data from the memory device.
Lee in the same field of endeavor of neuromorphic  architecture network (para. 0012)  with cross bar array (para. 0012 and  0012)  and the system includes a controller (para. 0019) and the controller instructs the programming  by the controller of input and output which corresponds to read and write process (para. 0019) in a cyclic manner (para. 0024-0025 and 0045, 0049 and 0050), which is a disclosure of programming and retrieving data from the memory device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee  with the device disclosed by Culurciello in view of Chen and Grouchy in order to obtain the benefit of size and utilization of space as disclosed by Lee (para. 0001).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”) and of Wu et al (US 2015/0170025 A1)(“Wu”).
Culurciello disclose a hardware-implemented  for operating a neural network system, as Culurciello discloses machine learning implementing hardware architectures that implement neural networks  comprising
 a system  (para. 0028 and 0030)  including a controller   a memory, and an interface connecting them, as Culurciello discloses an accelerator which is a control core, and a memory and an interface connecting them (para. 0011, 0029)
The controller including a processing unit configured to execute a neural network, as Culurciello discloses the accelerator includes the control core (para. 0011), which is a disclosure of a controller, the controller controls a neural network (para. 0011)
The memory includes a neuromorphic memory with crossbar array structure (para. 0051)   including input and output lines interconnected at junctions via electronic devices (para. 0051), as Culurciello discloses data is read from the crossbar lines (para. 0051) and output is also connected through the crossbar lines (para. 0051)
Programming the devices of the memory to incrementally change states by coupling write signals into one or more of the input lines based on write instructions from the controller and write vectors generated by the interface according to the write instructions (para. 0032-0033) and 
Retrieving data from the memory according to a multiply-accumulate operation by coupling read signals into one of more of the input lines of the neuromorphic memory device based on read instructions from the controller and read vectors generated (0036)y the interface according the  read instructions.(para. 0036 and 0041 and 0051).
Culurciello is silent with respect to the term incrementally in the changes of the states of the neuromorphic devices and with respect to  an erase operation determined by the write vectors fully erases the electronic devices to reset the states.
Grouchy, in the same field of endeavor of machine learning (Abstract), discloses weights are assigned to connections (para. 0017), which is a disclosure of hardware being used for connections, and Grouchy also discloses circuit arrays being programmed in a processor (para. 0030), and the weights being changed in increments (para. 0032), the storage may be local memory (para. 0030).
Chen, in the same field of endeavor of machine learning (para. 0004)  and neural networks (para. 0018)  discloses neural networks (para. 0119) and machine learning (para. 1914) in which weights are stored (para. 0647) and a crossbar structure for connection  lines (para. 3778).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Grouchy with the method disclosed by Culurciello in order to obtain the benefit of incremental components in the decision processing which includes the weights (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Chen with the method disclosed by Culurcielo in order to obtain the benefit of storage close to the controller.
Wu, in the same field of endeavor of neural networks (para. 0018), discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020), and resets the training by (para. 0013 and 0014).  Wu also discloses the write operation is a programming operation (para. 0088), which satisfies the limitation that the reset is determined by a write operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the designation of the input and output array disclosed by Culurciello  in view of Chen and of Grouchy with the arrangement disclosed by Wu because Wu discloses a convenient designation of the area of the crossbar array
Re claim 12:  Culurciello discloses the write vectors are generated by the interface without the interface retrieving any data from the neuromorphic memory device, as Culuriciello discloses the a buffer is not accessed before data from memory has completed writing to it (para. 0031).
  The combination of Culuricello and Chen and Grouchy discloses two write operations based on two types of write vectors, as Grouchy discloses write vectors and novel write vectors which are a type of write vectors which are the basis or new predictive models (para. 0013 and 0018 and 0020).
Re claim 13:  Culurciello  in view of Chen and of Grouchy discloses the limitations of claim 12 as stated above.  Culurciello  in view of Chen and of Grouchy is silent with respect to memory dimension N x W.
Wu, in the same field of endeavor of neural networks (para. 0018), discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020)  in which the number of lines in the x and y directions can be given the number N and W respectively and therefore the dimension is N x W.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the designation of the input and output array disclosed by Culurciello  in view of Chen and of Grouchy with the arrangement disclosed by Wu because Wu discloses a convenient designation of the area of the crossbar array.
 The combination of Culurciello  in view of Chen and of Grouchy and of Wu discloses a read vector generated according to the multiply-accumulate operation whereby a read vector generated by the interface is multiplied by the memory matrix M, as Wu discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020)  in which the number of lines in the x and y directions can be given the number N and W respectively and therefore the dimension is N x W, which is equivalent to M.
Re claim 14:  The combination of Culurciello , chen, Grouchy, and Wu discloses athe crossbar array a single electronic device per junction, as Wu discloses the phase change device is a memristive device (Abstract and para. 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Wu with the device disclosed by Culuriciello because Wu discloses an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al (US 2018/0341495 A1)(“Culurciello”) in view of Chen et al (US 2021/0182077 A1)(“Chen”) and of Grouchy et al (US 2019/0026430 A1)(“Grouchy”) as applied to claim 1 above, and further  of Lee et al (US 2021/0232900 A1)(“Lee”).
Culurciello  in view of Chen and of Grouchy and of Wu discloses the limitations of claim 1 as stated above.  Culurciello  in view of Chen and of Grouchy and of Wu  is silent with respect to processing by programming the electronic devices and retrieving data from the memory device.
Lee in the same field of endeavor of neuromorphic  architecture network (para. 0012)  with cross bar array (para. 0012 and  0012)  and the system includes a controller (para. 0019) and the controller instructs the programming  by the controller of input and output which corresponds to read and write process (para. 0019) in a cyclic manner (para. 0024-0025 and 0045, 0049 and 0050), which is a disclosure of programming and retrieving data from the memory device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee  with the device disclosed by Culurciello in view of Chen and Grouchy in order to obtain the benefit of size and utilization of space as disclosed by Lee (para. 0001).
Re claim 16:  The combination of Culurciello and Chen and Grouchy and Wu and Lee disclose a width modulation circuit (para. 0065-0066).
Re claim 17:  :  The combination of Culurciello and Chen and Grouchy and Wu and Lee disclose  an input layer whose input nodes are mapped onto outputs from the controller and onto the lines of the crossbar array, as Lee discloses in a crossbar array structure the input of a first synapse array which is a cross bar array as stated above in the rejection of claim 15, the output of the previous layer is the input of the next layer (para. 0012-0017).
Re claim 18:  The combination of Culurciello and Chen and Grouchy and Wu and Lee disclose   two neural networks each including an input layer and input nodes mapped onto outputs from the controller and output layer and output nodes mapped onto input lines of the crossbar array for outputting two types of write vectors adapted to perform determining the erase operation and incrementally change states of the electronic devices, as Culurciello disclose a hardware-implemented method for operating a neural network system, as Culurciello discloses machine learning implementing hardware architectures that implement neural networks  comprising
Providing a system  (para. 0028 and 0030)  including a controller   a memory, and an interface connecting them, as Culurciello discloses an accelerator which is a control core, and a memory and an interface connecting them (para. 0011, 0029)
The controller including a processing unit configured to execute a neural network, as Culurciello discloses the accelerator includes the control core (para. 0011), which is a disclosure of a controller, the controller controls a neural network (para. 0011)
The memory includes a neuromorphic memory with crossbar array structure (para. 0051)   including input and output lines interconnected at junctions via electronic devices (para. 0051), as Culurciello discloses data is read from the crossbar lines (para. 0051) and output is also connected through the crossbar lines (para. 0051)
Programming the devices of the memory to incrementally change states by coupling write signals into one or more of the input lines based on write instructions from the controller and write vectors generated by the interface according to the write instructions (para. 0032-0033) and 
Retrieving data from the memory according to a multiply-accumulate operation by coupling read signals into one of more of the input lines of the neuromorphic memory device based on read instructions from the controller and read vectors generated (0036)y the interface according the  read instructions.(para. 0036 and 0041 and 0051).
Culurciello is silent with respect to the term incrementally in the changes of the states of the neuromorphic devices.
Grouchy, in the same field of endeavor of machine learning (Abstract), discloses weights are assigned to connections (para. 0017), which is a disclosure of hardware being used for connections, and Grouchy also discloses circuit arrays being programmed in a processor (para. 0030), and the weights being changed in increments (para. 0032), the storage may be local memory (para. 0030).
Chen, in the same field of endeavor of machine learning (para. 0004)  and neural networks (para. 0018)  discloses neural networks (para. 0119) and machine learning (para. 1914) in which weights are stored (para. 0647) and a crossbar structure for connection  lines (para. 3778).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Grouchy with the method disclosed by Culurciello in order to obtain the benefit of incremental components in the decision processing which includes the weights (para. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Chen with the method disclosed by Culurcielo in order to obtain the benefit of storage close to the controller.
Wu, in the same field of endeavor of neural networks (para. 0018), discloses crossbar array in which input and output signals are carried on crossbar array lines (para. 0020), and resets the training by (para. 0013 and 0014).  Wu also discloses the write operation is a programming operation (para. 0088), which satisfies the limitation that the reset is determined by a write operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the designation of the input and output array disclosed by Culurciello  in view of Chen and of Grouchy with the arrangement disclosed by Wu because Wu discloses a convenient designation of the design of the area of the crossbar array.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895